Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12: A) “step 9” in line 12 from the bottom of the claim has been replaced with –the ninth step--.
B) “step 4 to step 12” in lines 5-6 and line 4-5 from the bottom of the claim has been replaced with – the fourth to the twelfth step--.
C) “pump 400“ in line 26 has been replaced with –pump--.
D) “pipe 130“ in line 30 has been replaced with –pipe--.
Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed because the prior art fail to teach an apparatus and a method for radio-sonde temperature and humidity calibration using upper air simulation technology, wherein

the apparatus allowing calibrating the temperature and humidity of a radio-sonde to be adapted to the upper air environment using a upper air simulation chamber comprises:

an isotemperature-isohumidity unit calibrating temperature and humidity measured through the radio-sonde;

a sunlight generating unit coupled to the isotemperature-isohumidity unit, allowing generating sunlight to be irradiated to the isotemperature-isohumidity unit;



a sonic nozzle coupled to the air supply unit, allowing creating an air flow set at below a preset pressure; and

a vacuum pump coupled to the isotemperature-isohumidity unit, allowing discharging air which passed through the isotemperature-isohumidity unit to the outside, in combination with the remaining limitations of claims 2-10.


Claim 11 is allowed because the prior art fail to teach a method for radio-sonde temperature and humidity calibration using an apparatus for radio-sonde temperature and humidity calibration using upper air simulation technology a first step of determining a calibration temperature, wherein a calibration temperature is determined according to a temperature used in the radio-sonde;
a second step of installing a radio-sonde for calibration, wherein the radio-sonde for calibration is installed inside the a radio-sonde holder;
a third step of vacuum-exhausting the inside of a calibration chamber, wherein a vacuum pump is operated after installing the radio-sonde so as to remove air completely from the calibration chamber;
a fourth step of setting a calibration temperature of and operating an isotemperature- isohumidity chamber, wherein a temperature of an isotemperature-isohumidity chamber is set according to a calibration temperature and then the isotemperature-isohumidity chamber is operated so as to control air temperature;
a fifth step of setting a calibration temperature of and operating an isotemperature liquid bath, wherein a temperature of an isotemperature liquid bath is set according to a calibration temperature and then the isotemperature liquid bath is operated, so as to control air temperature;
a sixth step of operating a compressed air generator and a dry air generator, wherein a pipe on the side of a compressed air generator is opened and then a dry air generator is operated, allowing inflow of dry air;
a seventh step of verifying whether to reach a calibration temperature, wherein it is verified whether temperatures of the isotemperature liquid bath and the isotemperature- isohumidity chamber reach a preset calibration temperature and then are stabilized;
an eighth step of setting a calibration pressure condition and operating a vacuum pump, wherein a upper air pressure condition to be simulated for temperature measurement of the radio-sonde is set and then the vacuum pump is operated;
a ninth step of setting a calibration flow condition and operating a sonic nozzle, wherein a flow condition of the upper air to be simulated for temperature measurement of the radio-sonde is set and then dry air flows into the sonic nozzle corresponding to the flow condition;
a tenth step of setting a calibration radiance condition and operating a sunlight generator, wherein a solar radiance condition to be simulated for temperature measurement of the radio- sonde is set and then output of the sunlight generator is controlled according thereto, allowing irradiating sunlight to the calibration chamber;
an eleventh step of measuring a radio-sonde indication temperature, wherein a temperature indicating value of the radio-sonde is measured after stabilizing temperature, pressure, flow and radiance;

a twelfth step measuring a reference temperature within a flow stabilization pipe wherein an output temperature of a temperature sensor equipped to the flow stabilization pipe is measured simultaneously with the eleventh step;
a thirteenth step of computing a temperature deviation, wherein the temperature deviation is computed by subtracting the reference temperature measured at the twelfth step from the temperature indicating vale of the radio-sonde measured at the eleventh step;
a fourteenth step of changing a calibration temperature, wherein if there are several calibration points, the fourth step to the thirteenth step are performed repeatedly; and
a fifteenth step of preparing a calibration report, wherein a calibration report is prepared by using a relation table of the reference temperature to the temperature deviation from the respective calibration temperatures.

Claim 12 is allowed because the prior art fail to teach a method for radio-sonde temperature and humidity calibration using an apparatus for radio-sonde temperature and humidity calibration using upper air simulation technology comprises:
a first step of determining a calibration point and a humidity condition, wherein temperature and relative humidity measured by the raio-sonde are determined as temperature and relative humidity to be calibrated;
a second step of installing a radio-sonde for calibration, wherein the radio-sonde for calibration is installed inside the a radio-sonde holder;
a third step of vacuum-exhausting the inside of a calibration chamber, wherein a vacuum pump is operated after installing the radio-sonde so as to remove air completely from the calibration chamber;
a fourth step of setting a calibration temperature of and operating an isotemperature- isohumidity chamber, wherein a temperature of an isotemperature-isohumidity chamber is set according to a calibration temperature and then the isotemperature-isohumidity chamber is operated so as to control air temperature;
a fifth step of operating a humidifier of an isotemperature liquid bath, wherein the humidifier equipped to the isotemperature liquid bath is operated, so as to generate humid air to be flow into the calibration chamber;
a sixth step of operating a compressed air generator and a dry air generator, wherein a pipe on the side of the compressed air generator is opened, the dry air generator is operated and then flow is controlled, allowing inflow of preset humid air into the calibration chamber;
a seventh step of verifying whether to reach stabilization of a saturator of the humidifier, wherein it is verified whether humid air generated from the humidifier maintains a value set according to time;
an eighth step of setting a calibration pressure condition and operating a vacuum pump, wherein a upper air pressure condition to be simulated for temperature measurement of the radio- sonde is set and then the vacuum pump  is operated;

a ninth step of measuring a radio-sonde indication humidity, wherein a humidity indicating value of the radio-sonde is measured after stabilizing temperature, pressure and flow;
a tenth step of measuring a reference humidity within a flow stabilization pipe, wherein an output humidity of a humidity sensor equipped to the flow stabilization pipe 130 is measured simultaneously with the ninth step.
an eleventh step of computing relative humidity at a calibration point, wherein the relative humidity value is computed corresponding to set temperature and pressure;
a twelfth step of computing a relative humidity deviation at a calibration point, wherein the humidity deviation is computed by subtracting the reference humidity measured at the tenth step from the humidity indicating value of the radio-sonde measured at the ninth step;
a thirteenth step of changing a calibration point and humidity and repeating the fourth to the twelfth step, wherein if there are several points of the calibration temperature and humidity condition, the fourth step to the twelfth step are performed repeatedly; and
a fourteenth step of preparing a calibration report, wherein the calibration report is prepared by using a relation table of the reference relative humidity to the humidity deviation from the respective calibration temperatures.

Paukkunen (U.S. 20080072669) is considered to be the closest prior art. 
Paukkunen teaches an apparatus and a method for correction of humidity and temperature measurements with radiosonde. Paukkunent does not teach at least an isotemperature-isohumidity unit , an air supply unit. does not teach a sunlight generating unit and a vaccum pump.

CN 103675953A [hereinafter CN] is considered to be the closest prior art. CN discloses a meteorological instrument comprising a radiosonde, discloses a temperature and humidity chamber as an and air passage/ supply. CN does not teach that the temperature and humidity chamber is an isotemperature –isohumidity chamber. CN does not teach a sunlight generating unit and a vaccum pump.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        December 27, 2021